Case 2:14-cv-07486-JMV-JBC Document 285 Filed 06/25/20 Page 1 of 18 PageID: 4628



 Not for Publication

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


     WILLIAM DEAN CALLAS,

                 Plaintiff,
                                                                  Civil Action No. 14-7486
          v.
                                                                         OPINION
     PENNY CALLAS, GEORGE CALLAS, AND
     YVONNE CALLAS, IN THEIR CAPACITIES
     AS THE CO-EXECUTORS OF THE ESTATE
     OF CONSTANTINE CALLAS,

                 Defendants.


 John Michael Vazquez, U.S.D.J.

         This matter concerns the value of certain real property in Edgewater, New Jersey (the

 “Property”). Currently, two motions are pending before the Court: (1) Plaintiff William Callas’

 motion for an order declaring that Defendants George Callas and Yvonne Callas1 have no

 admissible evidence concerning the value of the Property (D.E. 258); and (2) Defendants’ motion

 to preclude Plaintiff’s expert, Anthony J. Rinaldi, from testifying based on alleged deficiencies in

 his expert report (D.E. 259). The Court reviewed all submissions made in support and opposition,2

 and heard oral argument from the parties on May 20, 2020. D.E. 281. For the reasons stated


 1
  Plaintiff notes that in January 2016, Plaintiff entered into a settlement agreement with Defendant
 Penny Callas, the third co-executor of the Estate of Constantine Callas. D.E. 258 at 1, n.1.
 Accordingly, “Defendants” refers only to George Callas and Yvonne Callas.
 2
   Plaintiff’s brief in support of his motion is referred to as “Pl.’s Br.” (D.E. 258); Defendants’
 opposition is referred to as “Def.’s Opp.” (D.E. 263); and Plaintiff’s reply is referred to as “Pl.’s
 Reply” (D.E. 274). Defendants’ brief in support of their motion is referred to as “Def.’s Br.” (D.E.
 259); Plaintiff’s opposition is referred to as “Pl.’s Opp.” (D.E. 267); and Defendants’ reply is
 referred to as “Def.’s Reply” (D.E. 272).
Case 2:14-cv-07486-JMV-JBC Document 285 Filed 06/25/20 Page 2 of 18 PageID: 4629



 below, Plaintiff’s motion is GRANTED in part and DENIED in part. Defendants’ motion is

 DENIED.

 I.     BACKGROUND

        Plaintiff brought this action against Defendants, co-executors of the Estate of Constantine

 Callas (the “Estate”), to settle a dispute over the value of Constantine’s ownership interest in a real

 estate holding company, Coffee Associates LLC (the “LLC”). Plaintiff and Constantine were the

 only members of the LLC, which was governed by an operating agreement (the “Operating

 Agreement”). The LLC’s primary asset is the Property. Prior to his death, Constantine held a 40%

 interest in the LLC, and Plaintiff held the other 60% interest. Constantine passed away on February

 23, 2013. Pursuant to the Operating Agreement, a deceased member’s representatives may

 exercise a “Put Option” requiring the surviving member to purchase the deceased member’s

 interest in the LLC. Accordingly, upon Constantine’s death, Defendants timely exercised the “Put

 Option” on behalf of the Estate, thereby obligating the Estate to sell – and Plaintiff to buy – the

 Estate’s 40% interest in the LLC.

        The Operating Agreement sets forth the terms by which the “Purchase Price” of the Estate’s

 interest is to be calculated. Section 14.2(d) of the Operating Agreement provides, in relevant part,

 as follows:

                Purchase Price. The purchase price of each LLC interest shall be
                eighty (80%) percent of the base purchase price as calculated in
                Section 14.4 of this Agreement using an Applicable Valuation Date
                as of the Date of Disability or Death[.]

 D.E. 21-2, Ex. A, ¶ 14.2(d). Section 14.4, in turn, defines “Base Purchase Price” as follows: “[t]he

 base purchase price for the Interest being sold by such Member selling all of his Interest shall be

 the Valuation Purchase Price, multiplied by the LLC percentage interest being sold.” Id. ¶ 14.4.

 Section 1.24 defines “Valuation Purchase Price” as follows:
                                                   2
Case 2:14-cv-07486-JMV-JBC Document 285 Filed 06/25/20 Page 3 of 18 PageID: 4630



                 “Valuation Purchase Price” shall mean the purchase price for a LLC
                 interest as of the Applicable Valuation Date equal to the sum of (i)
                 and (ii) and (iii) below:

                     (i) The Appraised Value as of the Applicable Valuation Date of
                     all real property interests owned by the LLC, whether such
                     ownership interest is direct or indirect through a partnership or
                     other entity; plus

                     (ii) The agreed upon fair market value as of the Applicable
                     Valuation Date of all other tangible and/or intangible personal
                     property (including stocks, bonds and other financial
                     instruments) owned by the LLC; less

                     (iii) The amount of all liabilities of the LLC, and all liabilities
                     secured by property owned by the LLC, whether such
                     ownership interest is direct or indirect through a partnership or
                     other entity, to the extent not already taken into account above.

 Id. ¶ 1.24 (emphasis added). Taking these provisions together, the “Purchase Price” at which

 Plaintiff is required to buy out the Estate’s interest is dependent upon the Property’s “Appraised

 Value” as of the “Applicable Valuation Date” – i.e. February 23, 2013, the date of Constantine’s

 death.

          Plaintiff submitted both an expert report and a rebuttal report in support of his claimed

 appraised value of the Property. D.E. 164-2, 164-3. Plaintiff’s reports were authored by Anthony

 J. Rinaldi, who appraised the Property at $2.1 million. See Pl.’s Br. at 4. Defendants likewise

 submitted an expert report3 in support of their claimed appraised value of the Property. D.E. 259-

 6. Defendant’s report was authored Robert McNerney, who appraised the Property at $12.615

 million. Def.’s Opp. at 4. In addition to their expert’s appraisal, Defendants also seek to introduce

 three offers to purchase the Property made by three different entities. Def.’s Opp. at 5-7. The




 3
   Plaintiff raises objections to McNerney being considered as an expert. The Court addresses this
 issue in note 8.
                                                  3
Case 2:14-cv-07486-JMV-JBC Document 285 Filed 06/25/20 Page 4 of 18 PageID: 4631



 parties’ current dispute primarily concerns the evidence that is admissible in determining the

 “Appraised Value” of the Property as of February 23, 2013.

 II.       PROCEDURAL HISTORY

           The parties filed their respective motions on September 12, 2019. Plaintiff filed his motion

 seeking an order declaring that Defendants have no admissible evidence concerning the

 “Appraised Value” of the Property. D.E. 258. Defendants filed opposition, D.E. 263, to which

 Plaintiff replied, D.E. 274. Defendants likewise moved to preclude Plaintiff’s expert from

 testifying based on alleged deficiencies in his expert report. D.E. 259. Plaintiff filed opposition,

 D.E. 267, to which Defendants replied, D.E. 272.

 III.      LEGAL STANDARD

           “Under the Federal Rules of Evidence, it is the role of the trial judge to act as a ‘gatekeeper’

 to ensure that any and all expert testimony or evidence is not only relevant, but also reliable.”

 Kannankeril v. Terminix Int’l, Inc., 128 F.3d 802, 806 (3d Cir. 1997) (citing Daubert v. Merrell

 Dow Pharms., Inc., 509 U.S. 579, 589 (1993)). To fulfill its role as gatekeeper, a court analyzes

 the admissibility of an expert’s testimony pursuant to the three requirements of Federal Rule of

 Evidence 702: “(1) the proffered witness must be an expert; (2) the expert must testify about

 matters requiring scientific, technical or specialized knowledge; and (3) the expert’s testimony

 must assist the trier of fact.”4 Kannankeril, 128 F.3d at 806 (citing In re Paoli R.R. Yard PCB

 Litig., 35 F.3d 717, 741-42 (3d Cir. 1994)).




  4
      The full language of Federal Rule of Evidence 702 provides as follows:

                  A witness who is qualified as an expert by knowledge, skill,
                  experience, training, or education may testify in the form of an
                  opinion or otherwise if:
                                                  4
Case 2:14-cv-07486-JMV-JBC Document 285 Filed 06/25/20 Page 5 of 18 PageID: 4632



        Accordingly, “Rule 702 embodies a trilogy of restrictions on expert testimony:

 qualification, reliability, and fit.” Schneider ex rel. Estate of Schneider v. Fried, 320 F.3d 396,

 404 (3d Cir. 2003) (citing In re Paoli Railroad Yard PCB Litigation, 35 F.3d at 741-43).

 “Qualification” requires a witness to have a specialized expertise. The Third Circuit has

 “interpreted this requirement liberally, holding that ‘a broad range of knowledge, skills, and

 training qualify an expert.’” Schneider ex rel. Estate of Schneider, 320 F.3d at 404 (citations

 omitted). “Reliability” requires that the testimony “be based on the methods and procedures of

 science rather than on subjective belief or unsupported speculation; the expert must have good

 grounds for his or her belief.” Id. (citation and internal quotation marks omitted). Thus, guided

 by Daubert, the Third Circuit has found that reliability of scientific evidence requires assessing its

 scientific validity. Id. Finally, “fit” requires that the expert’s testimony “be relevant for the

 purposes of the case and must assist the trier of fact.” Id. Once again, guided by Daubert, the

 Third Circuit has found that, to be helpful, the testimony must have “a valid scientific connection

 to the pertinent inquiry as a precondition to admissibility.” Id. (citation omitted).

        The Third Circuit has also made clear that when a district court evaluates the admissibility

 of expert testimony, perfection is not the standard. Instead, district courts should extend a “liberal

 policy of admissibility” to an expert’s substantive and formal qualifications. In re Paoli Railroad

 Yard PCB Litigation, 35 F.3d at 741. Similarly, as for “reliability,” a district court must find “good




                (a) the expert’s scientific, technical, or other specialized
                knowledge will help the trier of fact to understand the evidence
                or to determine a fact in issue;
                (b) the testimony is based on sufficient facts or data;
                (c) the testimony is the product of reliable principles and
                methods; and
                (d) the expert has reliably applied the principles and methods to
                the facts of the case.
                                                 5
Case 2:14-cv-07486-JMV-JBC Document 285 Filed 06/25/20 Page 6 of 18 PageID: 4633



 grounds” for the expert’s belief after conducting a “flexible” inquiry. Id. at 742. Finally, a district

 court applies the same standard to find “fit” as for finding reliability. The Third Circuit has

 “emphasize[d] that the standard is not that high.” Id. at 745.5

 IV.    ANALYSIS

        The Court exercises diversity jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a)

 and (c)(2) (“[T]he legal representative of the estate of a decedent shall be deemed to be a citizen

 only of the same State as the decedent[.]”). In diversity cases, courts look to the choice-of-law

 rules of the forum state – here, New Jersey – to decide which body of substantive law to apply

 when interpreting a contract provision. Collins ex rel. Collins v. Mary Kay, Inc., 874 F.3d 176,

 183 (3d Cir. 2017). “New Jersey choice-of-law rules provide that ‘[o]rdinarily, when parties to a

 contract have agreed to be governed by the laws of a particular state, New Jersey courts will uphold

 the contractual choice.’”6 Id. (quoting Instructional Sys., Inc. v. Comput. Curriculum Corp., 130

 N.J. 324, 341 (1992)).     Here, the Operating Agreement contains a choice-of-law provision

 requiring that it be governed by New Jersey law. See D.E. 21-2, Ex. A, ¶ 15.7 (“This Agreement

 shall be governed by and construed in accordance with the laws of the State of New jersey.”).

 Accordingly, the Court finds the Operating Agreement’s choice-of-law provision valid, and

 interprets the Operating Agreement in accordance with New Jersey substantive law. Robertson v.

 Allied Signal, Inc., 914 F.2d 360, 378 (3d Cir. 1990) (citing Erie Railroad Co. v. Tompkins, 304

 U.S. 64 (1938)).




 5
  Defendants also make a single reference to the prohibition on net opinions. Def.’s Br. at 16.
 Because the issue is not sufficiently raised or analyzed, the Court does not address it here.
 6
   Although there are exceptions to this general rule, the parties do not argue that an exception
 applies.
                                                6
Case 2:14-cv-07486-JMV-JBC Document 285 Filed 06/25/20 Page 7 of 18 PageID: 4634



        Under New Jersey law, when interpreting a contract, the Court must determine the

 intention of the parties as revealed by the language in the agreement. Globe Motor Co. v.

 Igdalev, 225 N.J. 469, 483 (2016). To this end, the plain language of the contract is ordinarily

 the best indicator of the parties’ intent. Chubb Customs Ins. Co. v. Prudential Ins. Co. of Am.,

 195 N.J. 231, 238 (2008). In other words, unless there exists an actual ambiguity in the

 contract, a court should not engage in a strained reading of the agreement to justify a different

 result than that which the parties bargained for. Id.; see also CSFB 2001-CP-4 Princeton Park

 Corp. Ctr., LLC v. SB Rental I, LLC, 410 N.J. Super. 114, 120 (App. Div. 2009) (“Absent

 ambiguity, the intention of the parties is to be ascertained by the language of the contract. If the

 language is plain and capable of legal construction, the language alone must determine the

 agreement’s force and effect.”).     An ambiguity exists when the contractual language is

 “susceptible to at least two reasonable alternative interpretations[.]” Chubb Customs Ins. Co.,

 195 N.J. at 238 (citing Nester v. O’Donnell, 301 N.J. Super. 198, 210 (App. Div. 1997)).

        Here, the relevant language of the Operating Agreement is clear: the price at which Plaintiff

 must buy out the Estate’s interest is based, in part, on the “Appraised Value” of the Property as of

 February 23, 2013. Accordingly, the issue before this Court turns on what evidence is admissible

 in determining the “Appraised Value” of the Property. As a result, the contractual term –

 “Appraised Value” – controls, as opposed to more generalized common law principles regarding

 various methods of valuing real property. See CSFB 2001-CP-4 Princeton Park, 410 N.J. Super.

 at 120 (App. Div. 2009). The term “Appraised Value” is not defined in the Operating Agreement,

 but at a minimum the plain language and use of that term renders inadmissible any evidence that

 does not involve an appraisal of the Property as of February 23, 2013. Therefore, the three offers-

 for-sale relied upon by Defendants are inadmissible, as such offers do not purport to establish the

                                                  7
Case 2:14-cv-07486-JMV-JBC Document 285 Filed 06/25/20 Page 8 of 18 PageID: 4635



 “Appraised Value” of the Property as of the applicable valuation date.7 As a result, the parties are

 left with their respective expert appraisal reports, which the Court addresses in turn.

        A. Defendants’ Expert Robert McNerney

        Defendant’s expert is Robert McNerney.8 McNerney’s appraisal report dated October 5,

 2015 values the Property at $12.615 million as of the applicable valuation date. D.E. 259-6,


 7
   Even if the Court were to consider the three offers as evidence of the Property’s “Appraised
 Value,” the Court would still find those offers to be inadmissible because they do not reflect the
 Property’s appraised value as of the applicable valuation date, i.e. February 23, 2013. Rather, one
 of the purported offers was made in 2016, with the other two offers made in 2019. See, e.g., Pl.’s
 Br. at 6-7. As such, the offers do not purport to reflect the appraised value of the Property as of
 the applicable valuation date, February 23, 2013, as required by the Operating Agreement. There
 are other potential shortcomings concerning the offers, but the Court does not address them here.
 8
   Plaintiff argues that McNerney should not be permitted to serve as Defendants’ expert witness.
 Plaintiff claims that McNerney testified during his December 15, 2016 deposition that he never
 agreed to serve as an expert for Defendants nor permitted his report to be used in this case. See
 Pl.’s Br. at 10; see also D.E. 264-1, 44:10-15, 58:9-23, 59:7-10. In response, Defendants argue
 that they properly disclosed McNerney as an expert, that McNerney has agreed to serve as
 Defendants’ expert in this case, and that McNerney has allowed Defendants to use his expert report
 in this case. See D.E. 263-12, McNerney Decl. ¶¶ 4-6. Plaintiff responds by noting that in the
 three years since McNerney’s deposition, Defendants have not proffered anything to suggest that
 McNerney would be their expert – except Defendants now provide a declaration by McNerney
 dated October 25, 2019 in which McNerney states that he has agreed to be Defendants’ expert in
 this case. See D.E. 263-12, McNerney Decl. ¶ 6. In sum, Plaintiff argues that McNerney should
 not now be permitted to serve as Defendants’ expert because Defendants did not comply with the
 pretrial scheduling orders in this case relating to the disclosure of expert reports, D.E. 22, 56, and
 because McNerney’s report fails to comply with the requirements of Rule 26(a)(2)(B)(iv), (v), and
 (vi).

         While the Court understands Plaintiff’s position, the Court nonetheless will permit
 McNerney to serve as Defendants’ expert. McNerney did provide a written expert report, and
 Plaintiff was also able to depose McNerney as to the contents of his report. Accordingly, the Court
 finds that there will be no “unfair surprise” should McNerney be permitted to serve as Defendants’
 expert. See Russell v. Absolute Collection Services, Inc., 763 F.3d 385, 396 (4th Cir. 2014) (“The
 purpose of Rule 26(a) is to allow the parties to adequately prepare their cases for trial and to avoid
 unfair surprise.”); see also Raritan Baykeeper, Inc. v. NL Industries, Inc., No. 094117, 2017 WL
 3568401, at *6 (D.N.J. Aug. 16, 2017) (“[Rule 26(a)(2)(B)(i)] is intended to protect opposing
 parties from unfair surprise and to allow such parties an opportunity to develop evidence to meet
 the expert testimony being [proffered] by the party that hired the expert.”).

                                                   8
Case 2:14-cv-07486-JMV-JBC Document 285 Filed 06/25/20 Page 9 of 18 PageID: 4636



 McNerney Report at 3.9 McNerney arrived at this valuation by (1) determining that the Property

 was 4.35 acres10; (2) assuming that the Property had a developable density of 50 units per acre11;

 and (3) using the “sales comparison approach”12 to determine the appropriate price per unit to be

 $60,000. Def.’s opp. at 5. McNerney then multiplied the total acreage of the Property (4.35 acres)

 by its developable density (50 units/acre) to arrive at a total of 217 buildable units. Id. McNerney

 multiplied the 217 units by the price per unit ($60,000), resulting in a valuation of $13,020,000.




 9
   The cited page numbers associated with McNerney’s expert report correspond to the page
 numbers assigned by the Court’s electronic filing system (CM/ECF).
 10
    The Court notes that McNerney appraises the Property at 4.35 acres, while Rinaldi appraises it
 at 4.14 acres. Compare D.E. 259-6, McNerney Report at 15, with D.E. 164-2, Rinaldi Report at
 94. This difference, however, is immaterial to the Court’s ultimate decision.
 11
    The Court notes that McNerney erroneously believed when creating his report that the Property’s
 zoning (as per Edgewater’s zoning ordinances) as of the applicable valuation date was “OR-1.”
 See D.E. 259-6, McNerney Report at 5. Nonetheless, McNerney’s report “assumed” as a
 “hypothetical condition” that the Property was instead approved for “residential development
 based upon a density of 50 units to the acre.” Id. at 15. Moreover, McNerney apparently equated
 a density of 50 units/acre with “R-5” zoning. D.E. 263-12, McNerney Decl. ¶ 12. In reality, the
 Property was zoned “MXD-1” as of the applicable valuation date. MXD-1 zoning, however, also
 permits a density of 50 units/acre. Therefore, Defendants contend that McNerney’s analysis was
 ultimately unaffected because McNerney’s alleged “hypothetical assumption” was, in fact,
 accurate because MXD-1 zoning permits development at a density of 50 units/acre. Def.’s Opp.
 at 19; D.E. 263-12, McNerney Decl. ¶ 11. The Court agrees that McNerney’s assumption of OR-
 1 zoning was erroneous, but that the error was immaterial because he in effect considered the
 requirements of the proper zoning, MXD-1. However, the Court finds other errors in McNerney’s
 assumption, which are addressed below.
 12
   “There are three basic approaches commonly used to value real estate: [1] the cost approach, [2]
 the sales comparison (or market data) approach, and [3] the income capitalization approach, or any
 combination of these three.” In re Mocco, 222 B.R. 440, 457 (Bankr. D.N.J. 1998) (citing
 American Institute of Real Estate Appraisers, The Appraisal of Real Estate (9th ed. 1987)). The
 sales comparison approach “is a method of estimating market value by comparing the subject
 property to similar properties that have been recently sold or listed for sale in the same or
 competing areas,” with “[u]pward or downward adjustments [made] to the price of the comparable
 properties [] to account for the differences between the subject property and the sales
 comparables.” Id.
                                                 9
Case 2:14-cv-07486-JMV-JBC Document 285 Filed 06/25/20 Page 10 of 18 PageID: 4637



  Id. McNerney then subtracted $405,075 worth of “demolition costs”13 to arrive at his final

  appraised value of $12,614,925 – rounded to $12.615 million. Id.

         The Court finds that McNerney may testify as to his price-per-unit calculation of $60,000

  but may not testify as to his projected number of buildable units (217).            With respect to

  McNerney’s testimony regarding his price-per-unit calculation of $60,000, the Court finds that

  such testimony is sufficiently reliable for the Court to admit it under Fed. R. Evid. 702. To be

  admissible, the Court must find that McNerney’s $60,000 price-per-unit calculation was based on

  reliable methods and procedures as opposed to speculation or subjective belief. Schneider ex rel.

  Estate of Schneider, 320 F.3d at 404. For admissibility purposes, McNerney sufficiently applied

  the “sales comparison approach” in opining that the price per unit was $60,000. See D.E. 259-6,

  McNerney Report at 34-37.

         However, with respect to McNerney’s testimony regarding his projected 217 buildable

  units, the Court finds that such testimony is not sufficiently reliable to be admitted under Fed. R.

  Evid. 702. As a preliminary matter, it appears from McNerney’s report that he simply assumed

  that the entirety of the Property’s 4.35 acres was buildable at 50 units an acre, thus resulting in a

  projected total of 217 buildable units (4.35 x 50).14 To the extent that McNerney’s opinion


  13
    While it is not entirely clear to the Court how McNerney arrived at his $405,075 calculation of
  “demolition costs,” Plaintiff does not challenge this calculation.
  14
     Defendants contend that the Property’s “allowable density [i.e. 50 units/acre] is measured based
  on total acreage.” Def.’s Br. at 12; Def.’s Reply at 8 (as to Rinaldi’s contention that the Property’s
  topography limits its developable area to only 2.1 acres, arguing that “this is irrelevant because
  allowable density is based on total acreage [so] [e]ven assuming only 2.1 acres are developable,
  hundreds of units could still be built under MXD-1 zoning”). In other words, Defendants argue
  that, notwithstanding any physical or legal limits on the Property, 217 units can still be built on
  the Property because MXD-1 zoning “allows development at a density of 50 units/acre as of right.”
  Def.’s Opp. at 5 (emphasis added); Def.’s Reply at 7 (“Current zoning allows development of at
  least 220 units by right.”) (emphasis in original). Taken together, it appears Defendants argue that
  the Property can be developed to a maximum density of 217 units notwithstanding any physical or
                                                    10
Case 2:14-cv-07486-JMV-JBC Document 285 Filed 06/25/20 Page 11 of 18 PageID: 4638



  regarding the 217 buildable units is premised upon such simple multiplication, such an opinion

  would neither implicate “matters requiring scientific, technical or specialized knowledge” nor

  would “assist the trier of fact.” Kannankeril, 128 F.3d at 806 (explaining that, under Fed. R. Evid.

  702, “the expert must testify about matters requiring scientific, technical or specialized

  knowledge” and “the expert’s testimony must assist the trier of fact”). In short, the trier of fact is

  more than capable of performing such basic multiplication.

         To the extent that McNerney’s 217-unit projection is based on McNerney’s opinion that,

  in fact, no physical or legal limits would preclude building 217 units on the Property, the Court

  finds that McNerney fails to provide a sufficient basis for this opinion.15      Plaintiff argues that

  McNerney fails to account for several physical and legal limitations which, Plaintiff claims,

  significantly reduces the number of buildable units. Pl.’s Reply at 6-7. For example, Plaintiff




  legal limits on the Property because, as Defendants contend, “allowable density” is based on total
  acreage and permitted “as of right.” The Court, however, finds this argument wholly unpersuasive
  and unsubstantiated. First, and most notably, Defendants do not cite to any legal authority for their
  argument. Second, Defendant’s argument simply defies common sense. For example, if the 4.35
  acres included 3 acres of wetlands that could not be developed due to legal prohibitions,
  Defendants would nevertheless assert that all 4.35 acres must be considered in determining the
  number of units that could be built. The Court disagrees. Or, if the 4.35 acres included 3 acres of
  steep rockface that could not be developed without extraordinary demolition and excavation costs,
  Defendants would still assert that all 4.35 acres must be considered in calculating the number of
  units that could be built. Again, the Court disagrees. At a minimum, Defendants would be forced
  to account for the demolition and excavation costs.
  15
     The Court notes that Defendants appear to concede that the entire acreage of the Property is not
  suitable for development. To this point, Defendants argue that “McNerney never assumed the
  foundation would cover the entire surface area of the Property,” but rather “McNerney recognized
  that the western [] portion of the Property has steep slopes; his analysis did not ignore this.” Def.’s
  Opp. at 22. However, Defendants do not cite to any portion of McNerney’s report to support their
  assertion that McNerney took into consideration the sloped topography of the Property when
  concluding that 217 units could be built. To the contrary, McNerney’s report instead states that
  “the [Property] is a 4.35 acre site which is predominantly level and at street grade. There are no
  known impediments to developing the lot to its maximum potential allowed by zoning.” D.E. 259-
  6, at 19.
                                                    11
Case 2:14-cv-07486-JMV-JBC Document 285 Filed 06/25/20 Page 12 of 18 PageID: 4639



  notes that McNerney’s analysis disregards the Property’s topography, such as its irregular shape

  and steep slopes, which Plaintiff claims cuts the Property’s buildable acreage approximately in

  half pursuant to Edgewater’s steep slope ordinance. Pl.’s Reply at 7 (citing Edgewater Borough

  Code § 240-116 (building limits on steep slope areas)). Moreover, Plaintiff notes that McNerney

  likewise does not account for MXD-1 zoning’s maximum building height restriction of 5-

  stories/60-feet, as well as MXD-1 zoning’s prohibition of residential use on the first floor. Id.

  (citing Edgewater Borough Code § 240-117.1(D)(1)(c) (multifamily residential use in MXD-1

  zone permitted only “above first floor”) and § 240-117.1(E), Schedule X-2 (5 stories/60 feet

  maximum building height in MXD-1 zone)) Lastly, Plaintiffs note that McNerney also does not

  take into consideration the parking requirements for mid-rise residential buildings. Id. (citing

  N.J.A.C. 5:21-4.14(b) and accompanying Table 4.4 (requiring for a mid-rise residential building

  1.8 parking spaces for each one-bedroom apartment, 2 parking spaces for each two bedroom

  apartment, and 2.1 parking spaces for each three bedroom apartment)). Plaintiff argues that the

  forgoing deficiencies renders McNerney’s opinion inadmissible.

         The Court agrees. At a minimum, McNerney would have to sufficiently explain either (1)

  why no physical or legal limits exist that would preclude 217 units from being built on the

  Property; or (2) how 217 units could be built on the Property despite any physical or legal limits.

  McNerney fails to address either. Rather, McNerney merely opines that 217 units can be built,

  without providing a sufficient basis for concluding so. In other words, the Court finds no “good

  grounds” upon which McNerney bases his opinion that 217 units can be built on the Property.

  See In re Paoli Railroad Yard PCB Litigation, 35 F.3d at 732 (“Daubert requires the district court

  to act as ‘gatekeeper’ and to assure that the scientific methodology upon which the expert opinion

  is founded is reliable, i.e., that the expert’s conclusion is based on good grounds[.]”). As such,

                                                  12
Case 2:14-cv-07486-JMV-JBC Document 285 Filed 06/25/20 Page 13 of 18 PageID: 4640



  McNerney’s opinion as to the 217 buildable units is not sufficiently reliable for the Court to admit

  it under Fed. R. Evid. 702.

         In sum, McNerney’s report insofar as it relates to his projected 217 buildable units is

  excluded because it does not satisfy Daubert’s “fit” requirement. See W Am. Ins. Co., 2008 WL

  5244232, at *5 (“Under New Jersey law, an ‘expert’s bare conclusions, unsupported by factual

  evidence’ are an inadmissible ‘net opinion.’”) (quotation omitted); see also Curtis, 2007 WL

  3232589, at *7 (“An expert who offers an opinion without providing specific underlying reasons

  for the conclusions ‘ceases to be an aid to the trier of fact and becomes nothing more than an

  additional juror.’”) (quotation omitted)). Accordingly, McNerney may testify as to his price-per-

  unit calculation, but may not testify as to his projected number of buildable units.

         B. Plaintiff’s Expert Anthony J. Rinaldi

         Plaintiff’s expert is Anthony J. Rinaldi. Rinaldi’s appraisal report dated May 17, 2016

  values the Property at $2.1 million as of the applicable valuation date.16 D.E. 164-2. Rinaldi

  arrived at this valuation by (1) using the “sales comparison” approach in determining the

  Property’s fee simple value to be $2.1 million based on its existing industrial use; (2) using the

  “subdivision development” method17 in determining the Property’s fee simple value to be $1.71



  16
    As explained by Plaintiff, “the reliability of Rinaldi’s methodology in concluding that the value
  of the Property as if vacant was $1.7 million [versus $2.1 million as improved] is addressed solely
  in Sections I and III of Rinaldi’s expert report.” Pl.’s Br. at 1, n.1 (noting that, taken together,
  Sections I and III of Rinaldi’s report, “ignore[] the existing long-term lease on the Property [] and
  opine[] that the $2.1 million value of a fee simple interest in the Property as improved exceeds the
  Property’s $1.7 million value as if vacant”). Plaintiff further notes that “[t]hat opinion is in no
  way based or dependent upon the alternative scenarios addressed in Sections II, IV, or V of
  Rinaldi’s report, each of which, in contrast to Rinaldi’s fee simple analysis in Sections I and III,
  takes into account the existence of the Lease.” Id.
  17
    As explained by the United States Tax Court in Crimi v. C.I.R., 105 T.C.M. (CCH) 1330 (Tax
  2013):
                                               13
Case 2:14-cv-07486-JMV-JBC Document 285 Filed 06/25/20 Page 14 of 18 PageID: 4641



  million assuming the Property was appraised as “vacant land, ready for redevelopment as an

  apartment complex”; and (3) comparing those two valuations to reach his conclusion that the

  Property’s value as if vacant and ready for development ($1.71 million) was less than the

  Property’s value as an existing industrial use ($2.1 million). See D.E. 164-2, Rinaldi Report at 5,

  10, 93.18 Accordingly, Rinaldi concluded that the Property’s “highest and best use” as of the

  applicable valuation date was its existing industrial use, and therefore, the Property’s appraised

  value as of the applicable valuation date was $2.1 million.

         Here, the Court finds that Rinaldi’s testimony is sufficiently reliable to be admissible under

  Fed. R. Evid. 702. While Defendants make various arguments as to why Rinaldi should be

  precluded from testifying, these arguments are unpersuasive or go to the weight of Rinaldi’s

  testimony rather than its admissibility. For example, Defendants argue that Rinaldi “applie[d] the

  [subdivision development] method incorrectly as a matter of law.” Def.’s Br. at 17. Defendants



                 The subdivision development method consists of six primary steps.
                 As the first step, the subject property’s highest and best use is
                 determined. Second, the market approach is used to identify
                 comparable finished (developed) lots and a per-lot value is derived.
                 Third, anticipated gross proceeds from the sale of the developed lots
                 is calculated by multiplying the per-lot value by the total number of
                 estimated finished lots. Fourth, expected net proceeds are calculated
                 by reducing the expected gross proceeds by direct and indirect costs
                 and entrepreneurial profit. Fifth, net sales proceeds are discounted
                 to present value at a market-derived rate over the development and
                 market absorption period. Sixth, appropriate discounts for lack of
                 marketability, partition, and market absorption are applied where
                 appropriate. The resulting figure equals the indicated value of the
                 undeveloped land.

  Id. at *22, n.28 (citing Appraisal Institute, The Appraisal of Real Estate 370-376 (13th ed. 2008)).
  “The subdivision development method is a variation of the income approach,” which “values
  undeveloped land by treating the property as if it were subdivided, developed, and sold.” Id.
  18
    The cited page numbers associated with Rinaldi’s expert report correspond to the page numbers
  assigned by the Court’s electronic filing system (CM/ECF).
                                                  14
Case 2:14-cv-07486-JMV-JBC Document 285 Filed 06/25/20 Page 15 of 18 PageID: 4642



  claim that, in this case, Rinaldi made the same analytical mistake that rendered his methodology

  unreliable in Crimi: that “Rinaldi incorrectly reduced the value of an undeveloped lot by

  development costs rather than subtracting those costs from the value of a developed lot as required

  under” the subdivision development method. Crimi, 2013 WL 561347, at *20; Def.’s Br. at 17.

  In other words, Defendants claim that, in this case, Rinaldi incorrectly derived his “per-lot value”

  of $50,000 by using undeveloped lots of comparable properties when he should have instead used

  developed lots. Def.’s Br. at 17; Def.’s Reply at 6; see also Crimi, 2013 WL 561347, at *20 (“We

  decline to rely on the values for undeveloped lots proffered in the Rinaldi report because under the

  subdivision development analysis we look to developed lots of comparable properties, not

  undeveloped lots.”) (emphasis added)). In short, Defendants argue that Rinaldi made the same

  methodological error in this case that he did in Crimi.

         Plaintiff responds that Rinaldi did not make the same error in this case. Rather, Plaintiff

  contends that Rinaldi did, in fact, use developed lots of comparable properties as opposed to

  undeveloped lots. Pl.’s Opp. at 17-19. Indeed, Rinaldi certified that “[i]n Section 3 of [his]

  [r]eport, which utilizes the subdivision development method to analyze the Property’s highest and

  best use as if vacant, [he] used comparables that [he] personally knew to be site developed, but

  vacant with approvals for development for multifamily residential use.” D.E. 265, Rinaldi Cert. ¶

  19. Accordingly, it appears that Rinaldi properly applied the subdivision development method so

  as to render his testimony sufficiently reliable under Fed. R. Evid. 702.19


  19
     Defendants reiterate in their reply brief that Rinaldi, in fact, did not use developed comparable
  properties, but rather used undeveloped comparable properties. In support of this contention,
  Defendants submit the declaration of Gregory M. Dexter – counsel for Defendants – who claims
  that Rinaldi’s comparables #3 and #4 were sales of undeveloped properties. See D.E. 272-1,
  Dexter Decl., ¶¶ 5, 7. Accordingly, the Court is left with a certification from Plaintiff claiming
  that Rinaldi used developed properties as comparables, and a declaration from Defendants
  claiming that Rinaldi used undeveloped properties for two of his comparables. However, even
                                                    15
Case 2:14-cv-07486-JMV-JBC Document 285 Filed 06/25/20 Page 16 of 18 PageID: 4643



         Moreover, as to Defendants’ claim that Rinaldi merely “parrots” the analysis of Jeffrey L.

  Morris,20 Def.’s Br. at 21-22, the Court disagrees. As an initial matter, “[w]hile experts may not

  simply ‘parrot’ [the] ideas of other experts, they ‘are permitted to rely on materials used by other

  experts in developing their own opinions.’” Leese v. Lockheed Martin Corp., 6 F. Supp. 3d 546,

  553 (D.N.J. 2014) (quoting I.B.E.W. Local Union 380 Pension Fund v. Buck Consultants, No. 03-

  4932, 2008 WL 2265269, at *3 (E.D. Pa. June 3, 2008)). Experts are permitted to “use a mix of

  objective data and subjective analysis from another expert to . . . create an admissible report, and

  the testifying expert’s knowledge regarding the underlying facts go[es] to the weight accorded to

  [that expert’s] report and testimony, rather than its admissibility.” Id. (internal citations omitted);

  see also E. Allen Reeves, Inc. v. Michael Graves & Assocs., No. 10-1393, 2015 WL 105825, at *5,

  (D.N.J. Jan. 6, 2015) (explaining that an expert “may rely on the opinion of another expert in

  formulating his or her opinion”).

         Defendants argue that Rinaldi improperly relied on what they describe as Morris’s

  “unsubstantiated opinions” when Rinaldi deducted certain costs in calculating the Property’s

  appraised value. Def.’s Br. at 20. For example, Defendants claim that neither Rinaldi nor Morris




  assuming Defendants are correct that comparables #3 and #4 were, in fact, undeveloped properties,
  there is nothing to suggest that Rinaldi’s other comparables were also undeveloped properties, or
  that any alleged flaws with comparables #3 and #4 render Rinaldi’s methodology entirely
  unreliable. The Court notes that Rinaldi indicated that he also made several adjustments – both
  negative and positive – to his comparables in order to account for differences in location, size,
  topography, and permitted uses. See D.E. 164-2, Rinaldi Report at 100-04. Such adjustments
  further demonstrate the sufficient reliability, for admissibility purposes, of Rinaldi’s methodology.
  To the extent that Defendants believe Rinaldi made errors in his methodology or choice of
  comparables, they are certainly free to cross-examine him on that area.
  20
     Jeffrey L. Morris is a civil engineer with whom Rinaldi consulted when creating his expert
  report. Morris is not a testifying expert in this case. The information provided by Morris was
  reduced to writing and disclosed to Defendants with Rinaldi’s report.

                                                    16
Case 2:14-cv-07486-JMV-JBC Document 285 Filed 06/25/20 Page 17 of 18 PageID: 4644



  provides an explanation for deducting approximately $950,000 in “site improvement costs,”

  including $100,000 to remove and remediate an underground tank; $214,200 for retaining walls;

  $140,000 for storm drainage; $150,000 for rock blasting; and $350,000 for demolition expenses.21

  Id.; Def.’s Reply at 9. However, those costs are not “unsubstantiated,” but are instead sufficiently

  accounted for so as to permit Rinaldi to testify to them.22 See, e.g, Rinaldi Report at 127-28; see

  also Rinaldi Cert. ¶¶ 12(d), 13.

         Defendants also take issue with Morris’s conclusion, which Rinaldi relies upon and

  incorporates into his report, that no more than 86 units can be built on the Property. Def.’s Reply

  at 7. Defendant contends that “there is no foundation for [this conclusion] whatsoever.” Id. In

  reaching that projection, however, both Rinaldi and Morris appear to sufficiently account for the

  applicable zoning regulations, the applicable state administrative codes regarding parking spaces

  for residential complexes, and the Property’s alleged topographical impediments.

         In sum, Rinaldi’s testimony, based on his report, is admissible. To the extent that

  Defendants believe Rinaldi made errors in his own analysis, or that his reliance upon Morris’s

  analysis was unreasonable, Defendants are certainly free to cross-examine Rinaldi on those issues.



  21
    The Court notes that Defendants take issue with Rinaldi’s proposed $350,000 in demolition
  costs, when, in fact, McNerney’s demolition costs are $405,075. See D.E. 259-6, McNerney
  Report at 44.
  22
    Defendants appear to conflate Rinaldi’s calculations regarding “site improvement costs” with
  that of “environmental costs.” See Def.’s Reply at 9. Defendants are correct in their contention
  that Rinaldi himself stated that “[t]he existence of any soil contamination, groundwater
  contamination, asbestos, lead paint, radon gas. . . or any other hazardous or potential hazardous
  materials . . . was not observed.” D.E. 164-2, Rinaldi Report at 157. But to the extent that
  Defendants argue that this necessarily means that no “site improvement costs” would otherwise be
  needed to render the Property developable, their argument fails. Moreover, it does not appear that
  Rinaldi deducted any “environmental costs” when valuing the Property, but rather limited his
  deductions to the “site improvement costs” accounted for above.

                                                  17
Case 2:14-cv-07486-JMV-JBC Document 285 Filed 06/25/20 Page 18 of 18 PageID: 4645



  See NN&R, Inc. v. One Beacon Ins. Grp., 2006 WL 2845703, at *3 (D.N.J. Sept. 29, 2006) (finding

  that although the expert witness’s “opinions may be assailable at trial on cross-examination

  because he failed to personally examine the insurance claim files or other key documents, it

  appears to the [c]ourt that the expert’s opinion and methodology are sufficiently reliable and

  relevant to meet the requirements of Fed. R. Evid. 702”).

  V.     CONCLUSION

         For the reasons stated above, Plaintiff’s motion, D.E. 258, is GRANTED in part and

  DENIED in part. Defendants’ motion, D.E. 259, is DENIED. An appropriate Order accompanies

  this Opinion.



  Dated: June 25th, 2020

                                                      __________________________
                                                      ____
                                                        ________
                                                              ___________________ ____
                                                      Johnn Michael
                                                            Michael Vazquez, U.S.
                                                                             U.S.D.J.
                                                                               S..D.
                                                                               S  D.J.




                                                 18
